Citation Nr: 0608131	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  01-05 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected gout, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected chronic lumbar strain with degenerative 
changes, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected chronic cervical strain with degenerative 
changes, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
shoulder, currently evaluated as 10 percent disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  

Procedural history

The veteran served on active duty in the United States Air 
Force from November 1976 to January 2000.

In February 2000, the veteran filed claims of entitlement to 
service connection for gout, a right shoulder condition and 
back problems.  These claims were granted as follows in the 
above-mentioned May 2000 RO rating decision: chronic lumbar 
strain with degenerative changes, rated 10 percent disabling; 
chronic cervical strain with degenerative changes, rated 10 
percent disabling; degenerative joint disease of the right 
shoulder, rated 10 percent disabling; and gout, rated 20 
percent disabling.  The veteran's appealed as to the initial 
ratings assigned to these service-connected disabilities was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in June 2001.

The Board remanded the claims in July 2003 in order to obtain 
private treatment records and a VA examination.  This was 
accomplished.  In September 2005, the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
which continued to deny the veteran's claims with the 
exception of the veteran's lumbar spine disability, the 
rating for which was increased to 20 percent disabling.  The 
veteran and his representative indicated continued 
dissatisfaction with the rating of his service-connected 
lumbar spine disability in subsequent correspondences to the 
RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

Issues not on appeal

In a June 2001 rating decision, the RO granted service 
connection for tinnitus and keratoconus disabling.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In July 2003, the Board denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and entitlement to a compensable disability rating for 
service-connected allergic rhinitis.  The Board's decisions 
are final.  
See 38 C.F.R. § 20.1100 (2005).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's service-connected gout is currently manifested 
by tenderness and pain of the bilateral metatarsal phalangeal 
joints and tenderness of the bilateral knees.  There is no 
objective evidence of definitive impairment of health 
objectively supported by examination findings, nor is there 
evidence of incapacitating exacerbations occurring three or 
more times a year.

2.  The competent medical evidence of record indicates that 
the veteran's service-connected lumbar spine disability is 
currently manifested by pain and limitation of motion.

3.  The competent medical evidence of record indicates that 
the veteran's service-connected cervical spine disability is 
currently manifested by pain and limitation of motion.

4.  The competent medical evidence of record indicates that 
the veteran's service-connected right shoulder disability is 
currently manifested by pain and some limitation of motion.

5.  The evidence does not show that the veteran's service-
connected gout, spine or right shoulder conditions are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected gout are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5002, 5017 
(2005).

2.  The criteria for an increased disability rating for the 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2005).

3.  The criteria for an increased disability rating for the 
service-connected cervical spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2005).

4.  The criteria for an increased disability rating for the 
service-connected right shoulder disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5201 (2005). 

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the June 2001 SOC 
and the September 2005 SSOC.  Specifically, the June 2001 SOC 
detailed the relevant rating criteria for the veteran's 
service-connected gout and right shoulder disabilities.  
Additionally, the June 2001 SOC detailed the relevant rating 
criteria for the veteran's service-connected spine 
disabilities under the former spine criteria, and the 
September 2005 SSOC informed the veteran of recent regulatory 
changes to the criteria for rating spine disabilities.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated January 
10, 2003 and April 15, 2003, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, he was 
advised in the January and April 2003 VCAA letters that VA 
would make "as many requests as necessary to obtain records 
from Federal agencies, unless we decide it is futile to 
continue to as for the records or conclude the records do not 
exist."  The January and April 2003 VCAA letters also noted 
that VA would make "reasonable efforts to obtain relevant 
evidence such as private medical records, employment records, 
or records from state or local government agencies" and 
asked the veteran to "sign a release that gives us the 
authority to request documents for you."  The letters 
further emphasized: "If we tell you that we are having 
difficulty obtaining any records, you should try to obtain 
and submit the evidence to us.  It is ultimately your 
responsibility to provide evidence to support your claims."  
The veteran was also advised in the January and April 2003 
VCAA letters that a VA examination would be scheduled if 
necessary to make a decision on his claims.

Finally, the Board notes that the January and April 2003 VCAA 
letters specifically requested of the veteran: "Tell us 
about any additional information or evidence that you want us 
to try to get for you.  You must give us enough information 
so that we can request any records."  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 
Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
May 2000.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in May 2000 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the January 2003 and April 2003 VCAA letters and his claims 
were readjudicated in the September 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private medical treatment of the veteran, which 
will be discussed below.  The Board additionally received VA 
outpatient records; however, such were dated prior to 
February 1, 2001, the veteran's date of service connection 
for his disabilities; accordingly, these records will not be 
considered in the adjudication of his claims.  Additionally, 
the veteran was provided VA examinations in March 2000, 
February 2005 and July 2005, the results of which will be 
discussed below.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

The Board points out that in the July 2003 remand, Board 
instructed the AMC to attempt to obtain records from J.S.F., 
M.D., the Warren Clinic and Stillwater Medical Center, based 
on the veteran's May 2003 statement indicating that 
additional private evidence was available to support his 
claims.  The AMC wrote to the veteran in April 2004 and 
September 2004 asking that he complete and sign VA Form 21-
4142, Authorization and Consent to Release Information, for 
each of these health providers so that the AMC could attempt 
to obtain these records.  The veteran did not comply with 
this request.  

The veteran is still responsible for supporting his claims 
with appropriate evidence. 
See 38 U.S.C.A. § 5107(a) (West 2002).  Without his 
assistance, it would be an exercise in futility for the RO to 
again attempt to associate these records with the claims 
folder.  As the Court has stated: "VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  

Accordingly, the Board will proceed to a decision on the 
merits.

Law and regulations pertinent to all four claims on appeal

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4. [Specific rating criteria will be provided 
where appropriate below.]   

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for 
service-connected gout, currently evaluated as 20 percent 
disabling.

Pertinent law and regulations

Specific rating criteria

Gout is to be rated under Diagnostic Code 5002 [arthritis, 
rheumatoid].  
38 C.F.R. § 4.71a, Diagnostic Code 5017 (2005).

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 
100 percent rating but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2005).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002. 

It is noted that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion and that the ratings 
for active process will not be combined with the residual 
ratings for limitation of motion or ankylosis; rather, the 
higher evaluation should be assigned. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Analysis

The veteran seeks an increased disability rating for his 
service-connected gout. 
 He currently complains of severe pain and stiffness in the 
knees and feet that cause difficulty with sitting and 
standing, along with incapacitating exacerbations that 
immobilize him.  See the veteran's June 2001 substantive 
appeal and February 2005 VA examination report.

Assignment of diagnostic code

The veteran's gout is currently rated 20 percent disabling 
under  Diagnostic Codes 5017-5002.  See 38 C.F.R. § 4.27 
(2005) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen]

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
The Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO, Diagnostic 
Codes 5017-5002.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Codes 5017 and 5002 are deemed by the Board to be 
the most appropriate codes, primarily because Diagnostic Code 
5017 pertains specifically to the disability at issue (gout), 
but also because Diagnostic Code 5002 provides specific 
guidance as to how symptoms of this disability are to be 
evaluated.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Codes 5017-5002.  

Schedular rating

As noted above, in order to warrant a 40 percent disability 
rating under Diagnostic Code 5002, the evidence must 
demonstrate symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  Such is not the case in the instant 
appeal.  

During a February 2005 VA examination, the veteran indicated 
that he was able to walk a half a mile and had discomfort in 
the feet and knees from standing.  The February 2005 VA 
examiner did indicate the veteran showed evidence of 
tenderness and pain on motion of both metatarsal phalangeal 
joints when examining the feet; however, objective testing of 
the veteran's knees evidenced no heat, redness or swelling.  
Moreover, the veteran had a normal gait with assistive device 
and was able to move around the examining room and mount and 
dismount the examining table.  

Similar findings were made by the March 2000 VA examiner.  
The  March 2000 VA examination report did not indicate 
incapacitating exacerbations nor definite impairment of 
health due to gout.  Although the veteran had difficulty 
heel/toe walking due to right foot pain, his gait was normal.  
Furthermore, the veteran was able to fully squat and had no 
difficulty getting on or off of the examining table.  
Finally, the March 2000 VA examiner noted that the veteran 
"does not appear to be chronically ill."  

The Board does not feel that such examination findings 
constitute objective evidence of "definite impairment of 
health" to warrant a 40 percent disability rating under 
Diagnostic Code 5002.  Indeed, the March 2000 specifically 
indicated that the veteran "does not appear to be 
chronically ill."  There is nothing in any other medical 
record which suggest otherwise. 

As for incapacitating exacerbations, the veteran indicated 
that he had four incapacitating exacerbations per year on his 
June 2001 substantive appeal.  He further indicated that he 
had thirty incapacitating exacerbations over the years during 
his February 2005 VA examination.  However, such frequency is 
not demonstrated in the available objective medical evidence 
of record.  The March 2000 VA examiner indicated that the 
veteran was "currently seemingly recovering from an 
attack."  A private hospital discharge summary indicates the 
veteran presented in January 2002 complaining of pain and 
swelling on the left foot.  Additionally, the veteran 
indicated he had one episode in March 2003 that lasted for 
two weeks.  See a May 2003 statement from the veteran.  

There is no other objective indication of incapacitating 
exacerbations.  Thus, the evidence suggests one attack per 
year, which for the sake of argument the Board will 
characterize as incapacitating.   This does not approximate 
the criteria for a 
40 percent rating, three or more such episodes per year.

The Board has taken into consideration the veteran's own 
statements concerning experiencing thirty incapacitating 
episodes of gout. However, in the Board's estimation such 
statements are outweighed by the objective evidence of 
record, which does not demonstrate such frequency.  Indeed, 
the objective evidence of record indicates, at most, only two 
episodes, those reported by the March 2000 examiner [from 
which the veteran had "seemingly recovered"] and January 
2002 [manifested only by pain and swelling in the left foot].    

Accordingly, the Board finds that a 40 percent disability 
rating is not warranted based on the evidence of record.

It also follows that a 60 or 100 percent disability rating is 
not warranted for the veteran's gout.  Specifically, he has 
not offered evidence of anemia or weight loss to support a 60 
percent disability rating.  With respect to weight loss, the 
Board takes judicial notice that an average weight for a 
height of 70 inches (the recorded height of the veteran at 
the time of his June 1976 service enlistment examination) is 
somewhere between 137 and 172 pounds.  See The Merck Manual 
of Diagnosis and Therapy, Section 1, Chapter 1, Table 1-5 
(17th Ed. 1999).  The veteran's recorded weight at the March 
2000 examination was 222 pounds, well over the average weight 
for the veteran's height.  

The veteran argues that range of motion testing results 
during his VA examinations were better than they normally 
would be without the benefit of steroids.  See the June 2001 
Substantive Appeal.  However, determination of 40, 60 and 100 
percent disability ratings for gout as an active disease 
process does not involve a determination of limitation of 
motion of the affected joints.  Accordingly, the veteran's 
argument is without merit.  

In the February 2006 Post-Remand Brief, the veteran's 
representative correctly points out that it is not expected 
that all cases will show all of the findings specified in the 
rating schedule.  38 C.F.R. § 4.21 (2005) [application of 
rating schedule]; see also Mauerhan v. Principi, 16 Vet. App. 
436 (2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].  
However, the objective evidence of record as discussed above 
demonstrates that the veteran does not meet, or even closely 
approximate, the criteria for a 40 percent disability rating 
under Diagnostic Code 5002.  See 38 C.F.R. § 4.7 (2005).  On 
objective examination, his gout manifests as pain in the 
feet.  Such pathology is contemplated in the currently 
assigned 20 percent rating.  There is nothing in the medical 
record which suggests that systemic problems are present 
which would call for the assignment of a higher rating.  
Accordingly, an increased disability rating is not warranted 
for the veteran's service-connected gout. 

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Such is the case with Diagnostic Codes 
5017-5002.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration in this 
case. 

Fenderson considerations

As alluded to above, in Fenderson, supra, the Court discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected gout has changed significantly since the effective 
date of service connection, February 1, 2000. 

Based on the record, the Board finds that a 20 percent 
disability rating is properly assigned for the entire appeal 
period.  

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
all increased rating claims on appeal.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected gout.  Despite arguments by 
the veteran's representative, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected chronic lumbar strain with degenerative 
changes, currently evaluated as 20 percent disabling.

The veteran seeks a disability rating in excess of the 
currently assigned 20 percent for his service-connected 
lumbar spine disability.  He currently complains of pain that 
causes him difficulty with lifting and bending.  See the 
February 2005 VA examination report.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been discussed above and will not be 
repeated.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As noted 
in the VCAA discussion above, the veteran has been provided 
with the new regulatory criteria in the September 2005 SSOC.  
The veteran's representative submitted additional argument on 
his behalf in February 2006 after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claims.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected spine disabilities under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

The relevant diagnostic code for rating arthritis, Diagnostic 
Code 5003, has remained essentially unchanged.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2005).

(i.)  The former schedular criteria

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
compensable limitation of motion, a 10 percent rating may be 
assigned for arthritis with X-ray evidence of involvement of 
a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2005).

[For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2005).]

Under former Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion, and a 40 percent 
evaluation is assigned for severe limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See 38 C.F.R. § 4.71, Plate V (2005).

(ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2005).

Analysis

Assignment of diagnostic code

The veteran's service-connected lumbar spine disability is 
currently rated under the current General Rating Formula for 
Diseases and Injuries of the Spine.  It was formerly rated 
under the old Diagnostic Codes 5292 [spine, limitation of 
motion of, lumbar] and 5295 [lumbosacral strain].  

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under former Diagnostic Code 5295 
[lumbosacral strain] is inappropriate.  Utilization of 
Diagnostic Code 5003 [degenerative arthritis] with further 
consideration of Diagnostic Code 5292 [spine, limitation of 
motion of, lumbar] is more appropriate in the instant case.  
This is because the VA examination reports of record 
demonstrate the veteran's lumbar spine symptomatology 
consists mainly of limitation of motion of the lumbar spine.  
Specifically, the diagnosis of the most recent VA examiner in 
February 2005 was "lumbar spine mild degenerative joint 
disease" and the March 2000 VA examiner also diagnosed the 
veteran with "mild degenerative disc disease."  
These diagnoses thus indicate that the dominant symptom of 
the veteran's service-connected lumbar spine disability is 
arthritis with associated painful motion.  

Although the March 2000 VA examiner diagnosed the veteran 
with lumbar strain, such finding has not been subsequently 
replicated.  Moreover, if former Diagnostic Code 2592 were to 
applied the evidence does not indicate that pathology 
consistent with the assignment of a 20 percent rating is 
warranted.  The march 2000 examiner specifically indicated 
that there was no evidence of muscle spasm in the lumbar 
spine, which would preclude a 20 percent rating under 
Diagnostic Code 5295.  Additionally, loss of lateral spine 
motion, positive Goldthwaite's sign, or any of the other 
criteria listed under Diagnostic Code 5295 were not indicated 
during either the March 2000 or February 2005 VA 
examinations.  

There is no evidence of neurological symptomatology to allow 
for a rating under former Diagnostic Code 5293 
[intervertebral disc syndrome].  The veteran that the veteran 
has never been diagnosed with intervertebral disc syndrome.  
The February 2005 VA examiner specifically noted "no sensory 
or motor deficits" and the March 2000 VA examiner made no 
neurological findings.  The medical evidence of record thus 
makes it clear that neurological symptomatology, to include 
radiculopathy, is not objectively demonstrated.  

Therefore, the Board believes most appropriate diagnostic 
codes for rating the veteran under the former schedular 
criteria are Diagnostic Codes 5003-5292 [arthritis-limitation 
of lumbar spine motion].  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

The veteran's lumbar spine arthritis is rated based on 
limitation of motion.  
See former Diagnostic Code 5003.  As discussed in the law and 
regulations section above, under the former version of 
Diagnostic Code 5292, to warrant a 40 percent disability 
rating, the evidence must show severe limitation of motion of 
the lumbar spine.

In this case, the veteran complained to the March 2000 and 
February 2005 VA examiners of an aching pain in his low back 
that interferes with his daily activities.  He did not 
complain of limited lumbar spine motion.  Objectively, range 
of motion in March 2000 was as follows: flexion to 105 
degrees, extension to 20 degrees, lateral flexion left 30 
degrees and right 25 degrees, rotation left and right 70 
degrees.  Range of motion in February 2005 was as follows: 
flexion to 75 degrees, extension to 25 degrees, lateral 
flexion left 36 degrees and right 38 degrees, rotation left 
and right 30 degrees.  

[Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71, Plate V (2005).]

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as moderate.  As discussed 
above, "moderate" is generally taken to mean "of average 
or medium quality, amount, scope, range, etc."  Here, none 
of the measured ranges of motion even approach medium, or 50 
percent, of normal ranges of motion, let alone demonstrate 
severe loss of lumbar spine motion which would qualify for a 
40 percent disability rating.  

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 30 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has never exhibited loss of forward flexion to 30 
degrees.  In fact, the veteran's most recent VA examination 
in February 2005 shows forward flexion was to 75 degrees. 

Ankylosis of the entire thoracolumbar spine is not 
demonstrated in the medical evidence, and the veteran does 
not appear to contend that his back is ankylosed.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)]. 

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 20 
percent for the veteran's lumbar spine disability under the 
current criteria.  

In the February 2006 Post-Remand Brief, the veteran's 
representative requests consideration of 38 C.F.R. § 4.21 
(2005). This has been discussed above.   However, no basis 
has been provided as to what additional factors are involved, 
and the Board has identified no other factors.  The veteran 
has complained of pain and limited back motion; these are 
contemplated in the 20 percent rating which is currently 
assigned.   The objective evidence of record as discussed 
above demonstrates that the veteran does not meet, or even 
closely approximate, the criteria for a 40 percent disability 
rating under former and current schedular criteria for rating 
the spine.  See 38 C.F.R. § 4.7 (2005).  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005). See DeLuca, supra.  

The veteran has complained of low back pain, and such has 
been demonstrated on examination and considered during range 
of motion testing.  Specifically, March 2000 VA examiner 
found "low back pain across the lumbar area," and the 
February 2005 VA examiner noted "pain on motion" during 
physical examination of the veteran's lumbar spine.  The 
February 2005 VA examiner also found veteran had 
"5 degrees additional limitation of motion of his joints 
because of weakness, fatigability, incoordination, pain 
during flare-ups and repetitive use, the major functional 
impact pain."  

However, there is no evidence that the additional 5 degrees 
of limited motion due to pain warrants the assignment of 
additional disability.  Applying a futher 5 degree loss of 
motion to account for weakness, fatiguability, pain and the 
like to the veteran's February 2005 range of motion testing 
results [bringing flexion to 
70 degrees, extension to 20 degrees, lateral flexion left 31 
degrees and right 33 degrees, rotation left and right 25 
degrees] does not indicate more than a moderate loss of 
motion in the veteran's lumbar spine.  

In short, although some of the medical evidence indicates 
that there is additional limitation of motion due to pain, 
weakness and the like, such limitation of motion does not 
call for the assignment of additional disability.  Thus, 
there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected lumbar spine disability has changed significantly 
since the effective date of service connection, February 1, 
2000. 

Based on the record, the Board finds that a 20 percent 
disability rating is properly assigned for the entire appeal 
period.  



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected lumbar spine disability.  
Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to an increased disability rating for 
service-connected chronic cervical strain with degenerative 
changes, currently evaluated as 10 percent disabling.  

Relevant law and regulations

The veteran's service-connected cervical spine disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine; it was formerly rated under the 
old Diagnostic Code 5290 [spine, limitation of motion of, 
cervical].

With the exception of the former schedular criteria 
applicable to limitation of motion of the cervical spine, all 
relevant law and regulations have been set out above. 

Under former Diagnostic Code 5290 [spine, limitation of 
motion of, cervical], effective prior to September 26, 2003, 
slight limitation of motion of the cervical spine warranted a 
10 percent rating; a 20 percent rating was warranted for 
moderate limitation of motion of the cervical spine; and a 30 
percent rating was warranted for severe limitation of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).



Analysis

The veteran currently complains of neck pain, which is 
exacerbated by cold and damp weather.  See the February 2005 
VA examination report.

Assignment of diagnostic code

(i.)  The former schedular criteria

In addition to rating the veteran's cervical spine disability 
under former Diagnostic Code 5290, it was also rated by 
analogy to lumbosacral strain under former Diagnostic Code 
5295.  See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.].  

After a review of the evidence, the Board believes that 
rating the veteran under former Diagnostic Code 5295, 
lumbosacral strain, is inappropriate.  Though the veteran was 
diagnosed with cervical strain by the March 2000 VA examiner 
and could potentially be rated by analogy to Diagnostic Code 
5295, the veteran has not demonstrated symptomatology 
relevant to an increased rating under Diagnostic Code 5295.  
Specifically, both the March 2000 and February 2005 VA 
examiners indicated no evidence of muscle spasm in the 
cervical spine.  Additionally, loss of lateral spine motion, 
positive Goldthwaite's sign, or any of the other criteria 
listed under Diagnostic Code 5295 were not indicated during 
the March 2000 or February 2005 VA examinations.  

Utilization of Diagnostic Code 5003 [degenerative arthritis] 
with further consideration of Diagnostic Code 5290 [spine, 
limitation of motion of, cervical] is more appropriate in the 
instant case, as such involves the currently diagnosed 
disability, arthritis which is manifested by limitation of 
motion of the cervical spine.  Specifically, the diagnosis of 
the most recent VA examiner in February 2005 was "slight to 
moderate degenerative joint disease, cervical spine," and 
the March 2000 VA examiner also diagnosed the veteran with 
"mild degenerative disc disease."  These diagnoses indicate 
that the dominant symptom of the veteran's service-connected 
cervical spine disability is arthritis with associated 
painful motion.  

The Board also notes that there is no evidence of 
neurological symptomatology to allow for a rating under 
former Diagnostic Code 5293 [intervertebral disc syndrome].  
The VA examiner in February 2005 specifically noted "no 
paraspinal muscle spasm," and the March 2000 VA examiner 
made no neurological findings.  

Therefore, the Board believes most appropriate diagnostic 
codes for rating the veteran under the former schedular 
criteria are Diagnostic Codes 5003-5290.  
See 38 C.F.R. § 4.27 (2005)

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all cervical 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected cervical spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected cervical spine 
disability will be rated using the General Rating Formula for 
Diseases and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

As discussed in the law and regulations section above, 
arthritis is rated based on limitation of motion.  Under the 
former version of Diagnostic Code 5290 [limitation of 
cervical spine motion], to warrant a 20 percent disability 
rating, the evidence must show moderate limitation of motion 
of the cervical spine.

In this case, the veteran complained to the March 2000 and 
February 2005 VA examiners chronic neck pain that interferes 
with his daily activities.  He did not complain of limited 
cervical spine motion.  Objectively, range of motion in March 
2000 was as follows: flexion to 40 degrees, extension to 55 
degrees, lateral flexion left and right 30 degrees, rotation 
left 70 degrees right 75 degrees.  Range of motion in 
February 2005was as follows: flexion to 45 degrees, extension 
to 40 degrees, lateral flexion left 70 degrees and right 72 
degrees, rotation left 60 degrees and right 42 degrees.  

Normal cervical spine motion is forward flexion to 
45 degrees; extension to 45 degrees; lateral flexion to 45 
degrees right and left; and rotation 80 degrees right and 
left.  See 38 C.F.R. § 4.71a, Plate V (2005).

[It appears that the February 2005 VA examiner accidentally 
placed lateral flexion ranges under the category of rotation 
and vice versa.  With normal lateral flexion to 45 degrees 
and rotation to 80 degrees, it makes more sense that the 
veteran achieved lateral flexion left 60 and right 42 and 
rotation left 70 and right 72.  Otherwise, the veteran would 
be demonstrating lateral flexion close to double the normal 
range, which the Board finds questionable in light of the 
veteran's cervical spine disability.]

In any event, the clinically demonstrated range of neck 
motion is best characterized as slight.  As detailed above, 
moderate is generally taken to mean "of average or medium 
quality, amount, scope, range, etc."  Here, with the 
exception of right rotation, all of the measured ranges of 
motion are nowhere near medium, or 50 percent, of normal 
ranges of motion.  Indeed, the veteran's flexion improved to 
normal, the range of extension was almost normal and lateral 
flexion ranges surpassed the normal range at the time of the 
February 2005 VA examination.  
As for rotation, the most recent evidence of record indicates 
that the veteran is able to extend left 75 percent of the way 
and right just over halfway, which is not indicative of 
"moderate" limitation of extension.  

Thus, limitation of motion approximating moderate is 
demonstrated in only one direction of one of four ranges of 
motion tested; the other three [forward flexion, extension 
and lateral flexion] are not even close to being moderately 
limited.  
Based on these range of motion findings, the Board believes 
that the limitation of motion in the veteran's cervical spine 
is best characterized as slight.
Accordingly, the criteria for a 20 percent disability rating 
under Diagnostic Code 5290 have not been met or approximated.  

It also follows that based on such evidence, a 40 percent 
disability rating is not warranted for severe limitation of 
range of motion of the cervical spine.

In short, while the range of motion measurements reflect some 
limitation of motion of the cervical spine, they do not 
amount to more than mild limitation of motion.  Accordingly, 
these findings do not amount to, or approximate, moderate 
loss of cervical spine motion which is sufficient to qualify 
for a 20 percent disability rating.  
An increased disability rating is therefore not warranted 
under former Diagnostic Code 5290.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 20 percent 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, the veteran must show forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has never exhibited loss of forward flexion to 30 
degrees.  In fact, the veteran's most recent VA examination 
in February 2005 shows forward flexion to a full 45 degrees.  

Nor does the evidence warrant a 30 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which requires the veteran show forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

The Board observes in passing that ankylosis of the cervical 
spine is not demonstrated in the medical evidence, and the 
veteran does not appear to contend that his back is 
ankylosed.  See Lewis, supra.  

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 10 
percent for the veteran's cervical spine disability under the 
current criteria.  

In the February 2006 Post-Remand Brief, the veteran's 
representative requests consideration of 38 C.F.R. § 4.21 
(2005) for the cervical spine claim.  However, as has been 
discussed above with respect to the lumbar spine disability, 
no specific pathology aside form complaints of pain and some 
limitation of motion has been identified either by the 
veteran's representative of by the Board. 

DeLuca considerations

The veteran has complained of neck pain, and such has been 
demonstrated on examination.  However, there is indication 
that such warrants assignment of additional disability.  
Again, the February 2005 VA examiner found the veteran had 
"5 degrees additional limitation of motion of his joints 
because of weakness, fatigability, incoordination, pain 
during flare-ups and repetitive use, the major functional 
impact pain."  Applying a further 5 degree loss of motion to 
the veteran's February 2005 range of motion testing results 
[flexion to 45 degrees, extension to 40 degrees, lateral 
flexion left 70 degrees and right 72 degrees, rotation left 
60 degrees and right 42 degrees.] still does not indicate 
more than a mild loss of motion in the veteran's lumbar 
spine.  This would bring the veteran's right rotation 
limitation of motion to just below the medium level (to 37 
degrees versus the normal 80 degrees); however, this is only 
one of four ranges of cervical spine motion.  The other three 
ranges [flexion, extension and lateral flexion] do not even 
closely approximate the moderate range.

In short, although some of the medical evidence indicates 
that there is additional limitation of motion due to pain, 
weakness and the like, such limitation of motion does not 
call for the assignment of additional disability.  Thus, 
there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected cervical spine disability has changed significantly 
since the effective date of service connection, February 1, 
2000.  Based on the record, the Board finds that a 10 percent 
disability rating is properly assigned for the entire appeal 
period.  

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected cervical spine disability.  
Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)





4.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
shoulder, currently evaluated as 10 percent disabling.

The veteran is also seeking an increased disability rating 
for his service-connected left shoulder disability.  He 
currently complains of pain which cause difficulty with 
occupational and daily activities.  See the July 2005 VA 
examination report.

Pertinent law and regulations

The veteran's service-connected degenerative joint disease of 
right shoulder is currently rated at 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  In 
essence, the RO determined that compensable limitation of 
motion was not demonstrated and that a 10 percent rating was 
therefore assigned based on x-ray evidence of arthritis. 

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability:

To 25 degrees from side -- 40% major; 30% minor

Midway between side and shoulder level -- 30% major; 20% 
minor

At shoulder level -- 20%; major and minor

See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  


Analysis

Assignment of diagnostic code

A review of the evidence of record shows that the diagnosis 
is degenerative joint disease of the right shoulder, most 
recently made by the July 2005 VA examiner.  This is 
precisely contemplated in Diagnostic Code 5003.  No other 
diagnostic code is reasonably applicable to the veteran's 
disability.  In particular, Diagnostic Codes 5202 [humerus, 
other impairment of] and 5203 [clavicle or scapula, 
impairment of] are not applicable, because there is no 
evidence of impairment to the humerus, clavicle or scapula.  
Nor is there evidence of ankylosis of scapulohumeral 
articulation.

Therefore, the Board will continue to rate the veteran under 
Diagnostic Code 5003, and by extension Diagnostic Code 5201.  
Neither the veteran or his representative have argued for the 
use of a different Diagnostic Code.  

Schedular rating

As discussed above, under Diagnostic Code 5003, degenerative 
arthritis of a joint is ordinarily rated based upon 
limitation of motion.  In this case, however, limitation of 
motion in the right shoulder is not to a compensable (20 
percent) degree, as is required by Diagnostic Code 5003.  
Specifically, right shoulder abduction was to a full 180 
degrees during the March 2000 VA examination and to 116 
degrees during the July 2005 VA examination; a 20 percent 
rating calls for abduction limited to shoulder level, or 90 
degrees.  [Normal shoulder abduction is to 180 degrees.  
See 38 C.F.R. § 4.71, Plate I. (2005).] 

Diagnostic Code 5003 states that when limitation of motion of 
the specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
with X-ray evidence of arthritis.  X-rays taken in July 2005 
of the right shoulder show the presence of arthritis.  
Therefore, a 10 percent disability rating, but no more, is 
warranted under Diagnostic Code 5003 for the right shoulder.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005). See DeLuca, supra.  

The veteran has complained of right shoulder pain.  However, 
there is no evidence that such symptomatology warrants the 
assignment of additional disability.  The March 2000 VA 
examiner noted full range of motion in the right shoulder 
with discomfort at the extremes of abduction, and the July 
2005 VA examiner noted that right shoulder abduction was 
limited to 116 degrees, with consideration of pain.  As noted 
above, limitation of motion of the shoulder to 90 degrees is 
required for assignment of a 20 percent rating.  Thus, even 
when limitation due to pain is taken into consideration, a 
noncompensable rating is warranted.  

Nor is there support in the objective medical evidence for an 
increased rating based on evidence of functional loss due to 
loss of motion, fatigability, weakness, incoordination and 
the like.  No such symptomatology has been identified on 
objective examination.  

The veteran currently reports that he has pain in his right 
shoulder.  The Board has no reason to doubt the veteran's 
statements.  However, symptoms such as pain and some 
limitation of motion are contemplated in the 10 percent 
rating which is currently assigned.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected right shoulder disability has changed significantly 
since the effective date of service connection, February 1, 
2000.  

Based on the record, the Board finds that a 10 percent 
disability rating is properly assigned for the entire appeal 
period.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected right shoulder disability.  
Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the June 2001 SOC the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claims, and the veteran's representative 
argued for extraschedular consideration with respect to the 
veteran's right shoulder claim in the February 2006 Post-
Remand Brief.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2005) in connection with 
the issues on appeal.  See VAOPGCPREC 6-96 (August 16, 1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's gout, lumbar and cervical spine or right 
shoulder disabilities.  The veteran has pointed to no such 
symptoms; he has merely referred to pain and limitation of 
motion.

With respect to frequent hospitalization, the veteran was 
hospitalized once for gout complaints in January 2002. This 
one hospitalization can hardly be said to be "frequent".  
There is no evidence of hospitalization for lumbar spine, 
cervical spine or right shoulder complaints in the recent or 
remote past.

With respect to marked interference with employment, the 
veteran and was working at the time of the February 2005 VA 
examination.  The veteran specifically indicated to the 
February 2005 VA examiner that he had no absenteeism from 
work due to his musculoskeletal problems.  

The February 2005 VA examiner noted that the veteran's 
musculoskeletal problems would impair his ability to work in 
his current occupation, in that he would have to work slowly 
and would have impaired mobility for most physical 
activities.  However, there is no indication in the evidence 
that the veteran's gout, lumbar or cervical spine or right 
shoulder disabilities would markedly interfere with his 
ability to work beyond the level which is contemplated by his 
currently assigned disability ratings.  The veteran is in 
fact compensated for the industrial impairment caused by the 
gout, spine and right shoulder disabilities.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected gout, spine 
or right shoulder disabilities.  Accordingly, a referral for 
extraschedular evaluation is not warranted in this case.

ORDER

Entitlement to an increased disability rating for gout is 
denied.

Entitlement to an increased disability rating for service-
connected chronic lumbar strain with degenerative changes is 
denied.

Entitlement to an increased disability rating for service-
connected chronic cervical strain with degenerative changes 
is denied.

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right shoulder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


